Citation Nr: 0416389	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  02-08 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to basic eligibility for VA educational 
assistance benefits under either Chapter 30 Title 38, United 
States Code or Chapter 32, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel
INTRODUCTION

The veteran served on active duty from January 1969 to May 
1969; from April 1980 to April 1982, and from January 1983 to 
August 2001.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 RO administrative 
decision which determined that the veteran was not eligible 
for VA educational assistance benefits under either Chapter 
30 Title 38, United States Code or Chapter 32, Title 38, 
United States Code.  

In January 2003, a hearing was held at the Waco, Texas RO, 
before the Veterans Law Judge signing this document.  The 
Veterans Law Judge had been designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102 (West 
2002).  A transcript of the hearing testimony has been 
associated with the claims file.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran served on active duty from January 1969 to 
May 1969; from April 1980 to April 1982, and from January 
1983 to August 2001.  

3.  The veteran did not participate in the Veteran's 
Educational Assistance Program (VEAP) during active service.  


CONCLUSIONS OF LAW

1.  The criteria for basic eligibility for entitlement to 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, have not been met.  38 U.S.C.A. §§ 3011, 
3452 (West 2002); 38 C.F.R. § 21.7040 (2003).  

2.  The criteria for basic service eligibility for 
entitlement to educational assistance benefits under Chapter 
32, Title 38, United States Code, have not been met.  38 
U.S.C.A. § 3202 (West 2002); 38 C.F.R. § 21.5040 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Pub. L. 106-419, 114 Stat. 1828 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 
5103A, 5107, 5126 (West 2002) and amended by Pub. L. 108-183, 
117 Stat. 2651 (Dec. 16, 2003) (codified at 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2004)).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA was inapplicable to a matter 
of pure statutory interpretation.  Kane v. Principi, 17 Vet. 
App. 97, 103 (2003); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).  In this case the facts are not in dispute.  The 
veteran is essentially arguing that the law should be 
interpreted in such a way as to render him eligible for VEAP 
benefits.  Under these circumstances further notice or 
assistance in assembling evidence could not assist him in 
substantiating his claim.  Therefore, the Board will proceed 
to address the veteran's claim on its merits.

Basic Eligibility for VA Educational Assistance Benefits

The veteran seeks payment of VA educational assistance 
benefits.  In his October 2001 application for such benefits, 
he indicated that he was applying for  Chapter 30 benefits 
under the Montgomery GI Bill.  It was also noted on his 
application that made a lump sum payment of $2,700 on August 
16, 2001. 

The veteran essentially contends that his active duty service 
should make him eligible for VA educational assistance 
benefits.  In this regard, it is noted that the veteran's DD 
Form 214, Report of Separation from Active Duty, indicates 
that he entered active duty on January 23, 1969 to May 16, 
1969.  He reentered active service from April 18, 1980 to 
April 17, 1982, and from January 19, 1983 until he was 
finally separated from active service on August 31, 2001.  He 
has corroborated the accuracy of those dates.  He has not 
alleged, either by statements or on his applications for 
educational assistance benefits, that he has had periods of 
active duty service in addition to period reflected on DD 
Form 214.  

The veteran has applied for basic educational assistance 
under the provisions of 38 U.S.C.A., Chapter 30, which 
provides an educational assistance program to assist in the 
readjustment of members of the Armed Forces to civilian life 
after their separation from military service.  See 38 
U.S.C.A. § 3001 (West 2002).  The program is available to 
individuals who meet certain criteria of basic eligibility, 
including active duty during certain prescribed dates and not 
preceding certain prescribed dates, or meeting certain other 
exceptional criteria.  See 38 U.S.C.A. § 3011 (West 2002); 38 
C.F.R. §§ 21.7040, 21.7042, 21.7045 (2003).  

To be eligible for Chapter 30 benefits, an individual must 
have first become a member of the Armed Forces or have first 
entered on active duty as a member of the Armed Forces after 
June 30, 1985; serve at least three years of a four year 
obligation of continuous active duty; and, if the individual 
thereafter was discharged from active duty, have an honorable 
discharge.  38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a).  

Educational assistance benefits under Chapter 30 may also be 
available to a veteran who, as of December 31, 1989, was 
eligible for Chapter 34 education benefits and was on active 
duty at any time between October 19, 1984, to July 1, 1985.  
See 38 U.S.C.A. §§ 3011(a)(1)(B),(C) (West 2002); 38 C.F.R. § 
21.7044 (2003).  

Chapter 34, Title 38, United States Code, established 
benefits for appellants with more than 180 days of active 
duty, any part of which occurred between January 31, 1955, 
and January 1, 1977.  38 U.S.C.A. § 3452(a)(1) (West 2002).  
Specific entitlement computations are based on duration of 
service during this time period. 38 U.S.C.A. § 3461(a) (West 
2002).  

In this case, the veteran first entered active duty on 
January 23, 1969.  He therefore did not first enter or become 
a member of the armed forces after June 30, 1985 as required 
for basic eligibility for Chapter 30 benefits.  In addition, 
his DD Form 214 shows that in 1969, the veteran served 5 
months and 23 days of active service which is less than the 
180 days of active duty required under Chapter 34.  Hence, as 
a matter of law he is not entitled to Chapter 30 education 
assistance.

The criteria for the Chapter 32 educational assistance 
benefits under VEAP are set forth in 38 U.S.C.A. § 3221 (West 
2002).  All veterans who entered active duty after January 1, 
1977 and before July 1, 1985, are eligible to participate in 
VEAP by enrolling during one's period of active service.  If 
one elects to enroll, one must generally participate for 12 
consecutive months.  Id.  One who enrolls and participates in 
the program must agree to have a monthly deduction made from 
one's military pay of not less than $25.00 and no more than 
$100.00.  The maximum total contribution allowed per person 
is $2,700.  A participant is allowed to make the total 
contribution via a lump sum payment.  38 U.S.C.A. §§ 3222(a) 
and (e) (West 2002).  

The VA regulations which implement VEAP are at 38 C.F.R. 
§ 21.5050 et seq.  Applicable regulations provide that, any 
otherwise eligible person desiring to participate must apply 
to the Service Department under which one serves, upon forms 
prescribed the Service Department and/or the Secretary of 
Defense.  Further, no application to participate may be made 
prior to entry upon active duty, and each application must be 
submitted in sufficient time to permit the Service concerned 
to make the required deduction from the individual's military 
pay for at least one month prior to the individual's 
discharge or release from active duty.  38 C.F.R. § 21.5050 
(2003).  An individual may not make any contributions after 
the date of one's discharge.  38 C.F.R. § 21.5052 (2003).  

The veteran does not dispute the fact that he made no 
contributions to VEAP while on active duty.  Rather he 
maintains that he was never given an opportunity to 
contribute to VEAP.  He said that he did not sign a waiver or 
election not to participate and it was his belief that such 
circumstances were grounds for his entitlement to educational 
assistance benefits under VEAP.  

However, applicable law and regulations do not provide for 
enrolment in VEAP based on faulty advice, or even the absence 
of advice, on how to enroll in the program.  

Unlike, for instance, the statute which governs dental care, 
the Board finds no provision in the enabling statute which 
imposes an affirmative duty on a Service Department to notify 
members of the existence of the program and the details 
thereof.  Cf. 38 U.S.C.A. § 1712(b)(2) (West 2002); Grovhoug 
v. Brown, 7 Vet. App. 209, 212-13 (1994); Mays v. Brown, 5 
Vet. App. 302, 306 (1993).

The claims file contains a copy of a cash collection voucher 
from the Marine Corps Finance Department dated in August 2001 
which noted a "lump sum payment" was made by the veteran.  
The RO determined that there was no evidence of VEAP 
participation on record and that the Marine Corps collected 
the $2,700 in error.  

The veteran testified during his January 2003 hearing that 
the Marine Corps eventually refunded the $2,700 payment.  He 
has not contended that this payment was made during active 
service for the VEAP program.

Without service department certification of the veteran's 
participation, VA has no alternative but to deny his claim 
for VEAP benefits.  Therefore, the Board is constrained to 
find that he is not eligible for the VEAP by operation of 
law.  

The Board is not free to deviate from the law as passed by 
the Congress.  Unfortunately, there is simply no legal basis 
to find the veteran eligible for educational assistance 
benefits under either program.  Desbrow v. Principi, No. 02-
352 (U.S. Vet. App. May 4, 2004) (per curiam) (holding that 
equitable tolling can only be used to toll a filing deadline, 
and not as a means to justify monetary payments not otherwise 
authorized by law).  As the disposition of this claim is 
based on the law, and not on the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to basic eligibility for VA educational 
assistance benefits under either Chapter 30 Title 38, United 
States Code or Chapter 32, Title 38, United States Code is 
denied.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



